DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 21 April 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-10 are pending.
Claim 6 is amended.
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have been submitted.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US Patent Publ. No. 2011/0036890) in view of Boudreaux (US Patent Publ. No. 2011/0155780). 
With respect to claim 1, Ma discloses a method for operating a surgical instrument 10 (fig. 1, [0023]), comprising: actuating an articulation drive (articulation mechanism 170, articulation motor 132, articulation gear 233, fig. 4, [0033]) of the surgical instrument to articulate an end effector 160 (fig. 1, [0023]) of the surgical instrument when the end effector is in an open configuration ([0024], [0033], the automatic interlock interrupts articulation when the end effector is closed and grasping tissue, so that the end effector articulates when the end effector is open, [0044]); actuating a closure drive (drive motor 200, firing rod, figs. 1 and 4, [0029]) to place the end effector in a fully-clamped configuration (approximating the anvil and cartridge assemblies 162, 164, fig. 1, [0029]) to deactivate the articulation drive (controller 400, lockout sensor 290, once the jaw members are closed, the lockout sensor signals the controller and prevents activation of the articulation mechanism, fig. 4, [0044]).  
Ma fails to disclose actuating the closure drive to place the end effector in a partially-clamped configuration, and actuating the articulation drive to articulate the end effector when the end effector is in the partially-clamped configuration.  
Boudreaux discloses a method for operating a surgical instrument 100 (fig. 1, [0102]) including actuating the closure drive (closure trigger 128, drive link 130, driver 132, closure tube 134, fig. 9, [106]) to place the end effector in a partially-clamped configuration (fig. 12, [0110]), and actuating the articulation drive to articulate the end effector when the end effector is in the partially-clamped configuration (fig. 12, [0027], [0113]), to allow the operator to reposition the end effector ([0113]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument operating method of Ma to include actuating the closure drive to place the end effector in a partially-clamped configuration, and actuating the articulation drive to articulate the end effector when the end effector is in the partially-clamped configuration, as taught by Boudreaux to allow the operator to reposition the end effector, especially since both Ma and Boudreaux disclose preventing articulation when the effector is closed to prevent tissue damage.     
With respect to claim 2, Ma disclose the end effector 160 comprises a first jaw and a second jaw (anvil assembly 162, cartridge assembly 164, fig. 1, [0024]), wherein the second jaw is rotatable relative to the first jaw between an open position in the open configuration (anvil assembly and cartridge assembly rotatable in relation to one another between open and approximated or closed position, [0024]), and a fully-clamped position in the fully-clamped configuration (anvil assembly and cartridge assembly rotatable in relation to one another between open and approximated or closed position, [0024]).  In the Ma method, the end effector is considered to be in a partially-clamped configuration between its fully open and fully closed positions.  Ma fails to specifically disclose a partially-clamped position in the partially-clamped configuration.
Boudreaux discloses a method for operating a surgical instrument including the second jaw being rotatable relative to the first jaw between an open position (fig. 11, [0026]), a partially-clamped position in the partially-clamped configuration (fig. 12, [0027]), and a fully-clamped position in the fully-clamped configuration (fig. 13, [0028]), to allow the operator to reposition the end effector ([0113]).
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument operating method of Ma to include a partially-clamped position in the partially-clamped configuration, as taught by Boudreaux to allow the operator to reposition the end effector, especially since both Ma and Boudreaux disclose preventing articulation when the effector is closed to prevent tissue damage. 
With respect to claim 3, Boudreaux discloses a partially clamped position (fig. 12) in which the closure actuator 128 is clearly in a position between the open position (fig. 11) and the closed position (fig. 13).
Insofar as Boudreaux can be considered not to disclose a partially-clamped position of 50%, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument operating method of Ma to include a partially-clamped position of 50% as taught by Boudreaux to allow the operator to reposition the end effector, for a mechanical expedient such as ease of operation of the closure actuator, in the absence of any unexpected results of the particular partially-clamped position, and since the particular partially-clamped position is considered an arbitrary value which is not disclosed by applicant to have any significance.  MPEP 2144.05 I.
With respect to claim 4, Boudreaux discloses a partially clamped position (fig. 12) in which the closure actuator 128 is clearly in a position between the open position (fig. 11) and the closed position (fig. 13).
Insofar as Boudreaux can be considered not to disclose a partially-clamped position of 70%, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument operating method of Ma to include a partially-clamped position of 70% as taught by Boudreaux to allow the operator to reposition the end effector, for a mechanical expedient such as ease of operation of the closure actuator, in the absence of any unexpected results of the particular partially-clamped position, and since the particular partially-clamped position is considered an arbitrary value which is not disclosed by applicant to have any significance.  MPEP 2144.05 I.
With respect to claim 5, Boudreaux discloses a partially clamped position (fig. 12) in which the closure actuator 128 is clearly in a position between the open position (fig. 11) and the closed position (fig. 13).
Insofar as Boudreaux can be considered not to disclose a partially-clamped position of 30%, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument operating method of Ma to include a partially-clamped position of 30% as taught by Boudreaux to allow the operator to reposition the end effector, for a mechanical expedient such as ease of operation of the closure actuator, in the absence of any unexpected results of the particular partially-clamped position, and since the particular partially-clamped position is considered an arbitrary value which is not disclosed by applicant to have any significance.  MPEP 2144.05 I.
With respect to claim 6, Ma discloses a method for operating a surgical instrument 10 (fig. 1, [0023]), comprising: articulating an end effector 160 (fig. 1, [0023]) of the surgical instrument using an articulation drive (articulation mechanism 170, articulation motor 132, articulation gear 233, fig. 4, [0033]) when the end effector is in an open configuration ([0024], [0033], the automatic interlock interrupts articulation when the end effector is closed and grasping tissue, so that the end effector articulates when the end effector is open, [0044]); fully closing the end effector into a fully-closed configuration (drive motor 200, firing rod, figs. 1 and 4, [0029] are actuated, approximating the anvil and cartridge assemblies 162, 164, fig. 1, [0029]); and deactivating the articulation drive as a result of fully closing the end effector (controller 400, lockout sensor 290, once the jaw members are closed, the lockout sensor signals the controller and prevents activation of the articulation mechanism, fig. 4, [0044]).  
Ma fails to disclose partially closing the end effector into a partially-closed configuration, and138 308128901 v1articulating the end effector via the articulation drive when the end effector is in the partially-closed configuration.  
Boudreaux discloses a method for operating a surgical instrument 100 (fig. 1, [0102]) including partially closing the end effector (closure trigger 128, drive link 130, driver 132, closure tube 134, fig. 9, [106]) into a partially closed configuration (fig. 12, [0110]), and articulating the end effector when the end effector is in the partially-closed configuration (fig. 12, [0027], [0113]), to allow the operator to reposition the end effector ([0113]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument operating method of Ma to include partially closing the end effector into a partially-closed configuration, and138 308128901 v1articulating the end effector via the articulation drive when the end effector is in the partially-closed configuration, as taught by Boudreaux to allow the operator to reposition the end effector, especially since both Ma and Boudreaux disclose preventing articulation when the effector is closed to prevent tissue damage.     
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Boudreaux as applied to claim 6 above, and further in view of Leimbach et al. (US Patent Publ. No. 2014/0263539).
With respect to claim 7, the combination of Ma and Boudreaux teach the articulation drive comprises an articulation actuator (Ma, powered articulation switches 174a, 174b, fig. 3, [0033]).
The combination of Ma and Boudreaux fail to disclose the method further comprising illuminating the articulation actuator when the end effector is in said partially-closed position to indicate that the articulation drive has been deactivated.
Leimbach et al. disclose a control system for surgical instruments, including illuminating the controller (and therefore also the actuator) when the end effector is closed ([0409]), to prevent the operator from accidentally opening the end effector during a surgical procedure.   
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument operating method of Ma to include illuminating the articulation actuator when the end effector is in said partially-closed position to indicate that the articulation drive has been deactivated, as taught by Leimbach et al. to prevent the operator from accidentally opening the end effector during a surgical procedure, especially since both Ma and Boudreaux disclose preventing articulation when the effector is closed to prevent tissue damage, and Boudreaux discloses providing a visual indication that the end effector is closed and the articulation deactivated ([0111]).     
With respect to claim 8, the combination of Ma and Boudreaux teach the articulation drive comprises an articulation actuator (Ma, powered articulation switches 174a, 174b, fig. 3, [0033]).
The combination of Ma and Boudreaux fail to disclose the method further comprising illuminating the articulation actuator when the end effector is moved from the partially-closed position to the fully- closed position to indicate that the articulation drive has been deactivated.  
Leimbach et al. disclose a control system for surgical instruments, including illuminating the controller (and therefore also the actuator) when the end effector is closed ([0409]), to prevent the operator from accidentally opening the end effector during a surgical procedure.   
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument operating method of Ma to include illuminating the articulation actuator when the end effector is moved from the partially-closed position to the fully-closed position to indicate that the articulation drive has been deactivated, as taught by Leimbach et al. to prevent the operator from accidentally opening the end effector during a surgical procedure, especially since both Ma and Boudreaux disclose preventing articulation when the effector is closed to prevent tissue damage, and Boudreaux discloses providing a visual indication that the end effector is closed and the articulation deactivated ([0111]).     
With respect to claim 9, the combination of Ma and Boudreaux teach the articulation drive comprises an articulation actuator (Ma, powered articulation switches 174a, 174b, fig. 3, [0033]).
The combination of Ma and Boudreaux fail to disclose the method further comprising deilluminating the articulation actuator when the end effector is in the partially-closed position to indicate that the articulation drive has been deactivated.  
Leimbach et al. disclose a control system for surgical instruments, including illuminating the controller (and therefore also the actuator) when the end effector is closed ([0409]), to prevent the operator from accidentally opening the end effector during a surgical procedure, and activating a light signal (which could include deilluminating as well as illuminating) to alert the operator of the end effector position.      
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument operating method of Ma to include deilluminating the articulation actuator when the end effector is in the partially-closed position to indicate that the articulation drive has been deactivated, as taught by Leimbach et al. to prevent the operator from accidentally opening the end effector during a surgical procedure, especially since both Ma and Boudreaux disclose preventing articulation when the effector is closed to prevent tissue damage, since Boudreaux discloses providing a visual indication that the end effector is closed and the articulation deactivated ([0111]), and since Leimbach et al. also discloses activating a light signal (which could include deilluminating as well as illuminating) to alert the operator of the end effector position.     
With respect to claim 10, the combination of Ma and Boudreaux teach the articulation drive comprises an articulation actuator (Ma, powered articulation switches 174a, 174b, fig. 3, [0033]).
The combination of Ma and Boudreaux fail to disclose the method further comprising deilluminating the articulation actuator when the end effector is moved from the partially-closed position to the fully-closed position to indicate that the articulation drive has been deactivated.
Leimbach et al. disclose a control system for surgical instruments, including illuminating the controller (and therefore also the actuator) when the end effector is closed ([0409]), to prevent the operator from accidentally opening the end effector during a surgical procedure, and activating a light signal (which could include deilluminating as well as illuminating) to alert the operator of the end effector position.     
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument operating method of Ma to include deilluminating the articulation actuator when the end effector is moved from the partially-closed position to the full-closed position to indicate that the articulation drive has been deactivated, as taught by Leimbach et al. to prevent the operator from accidentally opening the end effector during a surgical procedure, especially since both Ma and Boudreaux disclose preventing articulation when the effector is closed to prevent tissue damage, since Boudreaux discloses providing a visual indication that the end effector is closed and the articulation deactivated ([0111]), and since Leimbach et al. also discloses activating a light signal (which could include deilluminating as well as illuminating) to alert the operator of the end effector position.     
Response to Arguments
With respect to the objection to the specification, the amendment to the specification has overcome this objection, and the objection is hereby withdrawn.
Applicant's arguments with respect to the rejection of claim 1 under 35 U.S.C. 103 over Ma (US Patent Publ. No. 2011/0036890) in view of Boudreaux (US Patent Publ. No. 2011/0155780) have been fully considered but they are not persuasive.  
Applicant argues that Boudreaux discloses a surgical stapler that does not include an articulation drive, and that therefore the combination made by the Examiner does not provide for each and every element of claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the combination of references teach the claimed method.  Ma discloses a method for operating a surgical instrument including actuating an articulation drive to articulate an end effector when the end effector is in an open configuration.  Boudreaux discloses a method for operating a surgical instrument including actuating a closure drive to place the end effector in a partially-clamped configuration, and actuating the articulator to articulate the end effector when the end effector is in the partially-clamped configuration.  Boudreaux teaches that articulating the end effector when the end effector is in a partially-clamped position allows the operator to reposition the end effector while the end effector is partially closed onto tissue.   Therefore, in view of the teachings of Ma and Boudreaux, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument operating method of Ma to include actuating the closure drive to place the end effector in a partially-clamped configuration, and actuating the articulation drive to articulate the end effector when the end effector is in the partially-clamped configuration, as taught by Boudreaux to allow the operator to reposition the end effector, especially since both Ma and Boudreaux disclose preventing articulation when the effector is closed to prevent tissue damage.      
Boudreaux is applied in the rejection for its disclosure of articulating the end effector while the end effector is in a partially clamped configuration, not for an articulation drive.  Whether Boudreaux discloses an articulation drive is not the issue in this case, since Ma discloses an articulation drive and actuating the articulation drive to articulate an end effector.  Both Ma and Boudreaux disclose articulating end effectors, and thus the Ma and Boudreaux references are considered analogous art, and are both in the same field of endeavor as the claimed invention.  
The rejection of claim 1 under 35 U.S.C. 103 over Ma in view of Boudreaux is still deemed proper.
Applicant has submitted no specific arguments with respect to independent claim 6, other than that the same remarks apply to claim 6 as apply to claim 1.  The arguments have been fully responded to above.
Applicant has provided no arguments pointing out errors with respect to the rejections of dependent claims 2-5 and 7-10, and these rejections are still deemed proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        15 July 2022